Title: To Thomas Jefferson from Thomas Carnes, 4 July 1805
From: Carnes, Thomas
To: Jefferson, Thomas


                  
                  July 4th in the year of owr Lord and Saver Jesus Christ Bean the fust Be Goten of the Dad hue is the Leving and all Mity God has Given to him the Charge of the fore Corners of the Earth Bean a Jast and Lafell Man and one that feard God and aSurd Evel Bon in the year of owr Lord July 4th 5805 all Mity God ReQuirs of Me to Rase the Dad and the World is Got So Base that it is a hard thing to Do it By the Rule of Man nary With out Pruving Murder and you Must Do this Sand for the Condemd Man that Was to Be hanged in Boston his Name is Daman and you Sand for him to Be Put in Philadelphia Gale and I Give you a Sat of Boston Davals and if all Mity God had Not Parst Me thrue Gale Purfect My Morals Bean in holanes in a furese year. We Should a had france in a Maracky I Love a franck Man Wat I Mean is Bastel Cap By Eve a halat and Sand a Cum Mity to My Wife and in Daver to Mack hir Mack hir Con fashan  and Wan Daman Cats. to  Prisen in Philadelphia I Cot a Book and the Master of the Grand Lodge Will tack this Book to him for I Mean all Mity God Shall be Pruved Be for I Cum Be Cos I Will Not Give My Salf oup to Man a Gane tul all Mity God is Pruved and if you Dont Pruve it By a Book that I Now a Riten and Daman and My Wife the on Visebal har Lat I Give the Marster of the Grand Lodge Six Dad Man and that is the art of a free Masson this is the Rady Way to find old Murder the onest Man No Need to fear this Later I ar the Master of the Devel in hall and you feer No one thing I Cot the Care of you and if My Wife Macks hir Con fashan I for Give hir Alse I Sat hir on a Stage fifty feet high for I have tride to Purtack hir fifteen year and I oup Sat hir and  Culs and hir tan thousand  Dolars Bonds if I a had a  My one Brothers Wood a  Me She hid from all But all Mity God I not a Buly Sir I a Man of honar and if you Mind Me you tack Care of your Salf Please to Not Lat any Man Be Put to Dath tul you Se Me for a on Sartane I Will Not tack your farther Brother and Sun Dont you think that I Crazy think Sir if it Wes your Salf how you feel to Satle all Nashans Will this Do it yes Evary Body Must Se and the Bibal Will Stand france Can Not Stand With out the Bibal and the king of England is Rite and Boney Part is Rite  Silince +{+
                  
                     Thomas Carnes 
                     
                  
               